DETAILED ACTION
This office action is in response to the communication received August 30, 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant is correct that previous reference to Jordan under claim 4 was intended to be Jacob, as that is the only reference provided, and specific details of Jacob were mentioned in the rejection of the claim. 
Applicant’s arguments regarding Jacob are not persuasive. Applicant argues that Jacob is directed to preventing decay and resulting wounds and not directed to a method of debridement of a wound. However, while performing the method disclosed by Jacob, Jacob performs debridement as wounds caused by dental buildup, such as lesions/decay would be scrubbed by the cleansing assembly disclosed by Jacob. Applicant also mentions that enamel and cementum of teeth are harder and less sensitive as compared to the wound. However, the debridement performed would occur on the tissue surrounding the teeth and not the enamel and cementum of the teeth, especially as Jacob specifically mentions “in order to permit both the finger nerves and gum tissue nerves to guide the use of the tool” (see Abstract), making it clear that the tool is used on gum tissue. Additionally, Applicant argues that there has been a long-felt need for effective wound debridement, as Applicant is unaware of any attempts to transfer concepts from the technical field of teeth cleaning to the technical field of wound debridement. However, long-felt need is not taken into consideration for an anticipation rejection, but as to whether something would be nonobvious. In this case, claim 1 was indicated as anticipated by Jacob and long-felt need does not affect the analysis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jacob (US 3,905,113).
Regarding claim 1, Jacob discloses a method of debridement of a wound (see Fig. 5, col. 1, ll. 48-68; col. 2, ll. col. 4, ll. 66-68, wounds caused by dental buildup, such as lesions/decay), comprising: wiping the wound (see Fig. 6, col. 3, ll. 5-20) using a wound cleansing assembly (see Figs. 1-3) which comprises a wound cleansing cloth having at lest one carrier layer 10 and threads 12 arranged on the carrier layer and protruding from said carrier layer, said threads comprising synthetic fibers (see col. 4, ll. 3-6, nylon).
Regarding claim 2, Jacob discloses at least some of the threads have protruding ends freely protruding from the carrier layer (see Fig. 3, the free rounded ends protruding upwardly), and wherein said threads comprise end surfaces that ext4end at an angle neither orthogonal nor parallel with reference to a longitudinal axis of the threads (see col. 4, ll. 5-6, rounded ends would not extend orthogonal or parallel).
Regarding claim 3, Jacob discloses wiping step comprises wiping the wound with the threads protruding from the carrier layer (see col. 3, ll. 23-32). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacob.
Regarding claim 4, Jacob does not specifically disclose the wiping step comprising picking up human material out of the wound, removing colonies of bacteria in a bio-film from the wound, removing dry fibrin coatings of the wound, reducing plate-like necroses formed of dead tissue from the wound, removing dead keratin from the wound, or combinations thereof.
However, official notice is taken that it well known that bleeding may occur when brushing a mouth/gums that have been affected by dental/gum disease, resulting in this blood (human material) getting on the brush and therefore being removed from the wound during brushing/wiping. Furthermore, as Applicant did not traverse this previous assertion, this official notice is taken to be admitted prior art (see MPEP 2144.03 (C)). Consequently, it would have been obvious to a person having ordinary skill in the art before the date of invention to have the wiping step comprise picking up human material out of the wound, as it is well known that bleeding may occur when brushing a mouth/gums that have been affected by dental/gum disease, resulting in this blood getting on the brush and therefore being removed from the wound when brushing diseased/lesioned gums/tissue in the mouth. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781